16 Ill. App. 3d 196 (1973)
305 N.E.2d 582
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JACK LEON COMPTON, Defendant-Appellant.
No. 70-169.
Illinois Appellate Court  Second District.
December 18, 1973.
Ralph Ruebner, Deputy Defender, of Elgin (Richard Wilson, Assistant Appellate Defender, of counsel), for appellant.
*197 William Ketcham, State's Attorney, of Geneva (W. Ben Morgan, Assistant State's Attorney, and James W. Jerz, of Model District State's Attorneys Office, of Elgin, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.